[ggqi4j3xwgl4000001.jpg]Exhibit 10.1

 

February 7, 2019

Kermit Nolan San Jose, CA

Dear Kermit: [ggqi4j3xwgl4000002.jpg]

I am pleased to inform you of your promotion to the position of Corporate Vice
President & Chief Accounting Officer and Interim CFO.

Effective February 7, 2019, your annualized base salary will be $340,000, which
is a 25% increase.

For Synaptics' fiscal year 2019, your annual incentive target will be prorated
per the schedule below:

 

•

July 1, 2018 — February 6, 2019: 40% of your base salary

 

•

February 7, 2019 —June 29, 2019: 50% of your base salary[ggqi4j3xwgl4000003.jpg]

 

Payment of the incentive will be based first on company-wide performance,
followed by department and individual goals annually. Payment of any incentive
amount is ultimately at the discretion of Synaptics and is not guaranteed.

[ggqi4j3xwgl4000004.jpg][ggqi4j3xwgl4000005.jpg][ggqi4j3xwgl4000006.jpg][ggqi4j3xwgl4000007.jpg]Subject
to the approval of the Compensation Committee of the Board of Directors of the
Company or their delegate, you will receive 12,500 Restricted Stock Units (RSUs)
in February. Your RSUs shall vest as follows: 1/3 of the RSUs shall vest one
year from vest base date, and 1/3 of the RSUs will vest each year thereafter on
the anniversary of the delivery date such that your entire award will be fully
vested in the calendar quarter of the third anniversary of the grant date.

I look forward to your continued contributions towards the success of Synaptics.

Sincerely,

/s/ RA Bergman

Rick Bergman

CEO

ACCEPTED AND AGREED TO

This 7th day of February, 2019

 

Signature: /s/ Kermit Nolan

Kermit Nolan

 

Synaptics Incorporated • 1251 McKay • San Jose, CA 95131 USA

Ph: 408-904-1100 • Fax: 408-904-1110

www.synaptics.com